     Case 3:20-cv-00782-DMS-AHG Document 96 Filed 09/20/20 PageID.1864 Page 1 of 3




 1    ROBERTS. BREWER, JR., Calif. Bar No. 65294
      United States Attorney
 2    BRETT NORRIS, Calif. Bar No. 224875
      Deputy Chief, Civil Division
 3    PAUL STARITA, Calif. Bar No. 219573
 4    Assistant U.S. Attorney
      Office of the U.S. Attorney
 5    880 Front Street, Room 6293
      San Diego, CA 92101-8893
 6    619-546-7620 I 619-546-7751 (fax)
 7    brett.norris@usdoj.gov
      douglas.keehn@usdoj.gov, paul. starita@usdoj.gov
 8
      ATTORNEYS FOR RESPONDENTS
 9
10                            UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12    JACINTO VICTOR ALVAREZ,                    Case No. 20-CV-00782-DMS-AHG
      JOSEPH BRODERICK, MARLENE
13    CANO, JOSE CRESPO-VENEGAS,
      NOE GONZALEZ-SOTO, VICTOR                  EX PARTE APPLICATION FOR
14    LARA-SOTO, RACQUEL                         ORDER STAYING DISCOVERY
      RAMCHARAN, GEORGE RIDLEY,                  ORDER [ECF No. 94]
15    MICHAEL           JAMIL   SMITH,
      LEOPOLDO SZURGOT, JANE DOE
16    on behalf of themselves and those
      similarly situated,                        Hon. Dana M. Sabraw
17
                   Petitioners,
18
            V.
19
      CHRISTOPHER J. LAROSE, Senior
20    Warden, Otay Mesa Detention Center,
21    STEVEN C. STAFFORD, United
      States Marshal for the Southern District
22    of California,
23    DONALD         W.    WASHINGTON,
      Director of the United States Marshals
24    Service,
25                 Respondents.
26
27
28
     Case 3:20-cv-00782-DMS-AHG Document 96 Filed 09/20/20 PageID.1865 Page 2 of 3




 1          Following their Notice of Intent to Object to the Magistrate Judge's September 18,
 2    2020 Order ("the Discovery Order"), 1 Respondents, Donald T. Washington, Director,
 3    United States Marshals Service, and Steven C. Stafford, United States Marshal for the
 4    Southern District of California, respectfully move Ex Parte for an Order staying the
 5    Discovery Order. 2
 6          This is a Habeas Corpus action. 3 Petitioners are "Pretrial and Post-Conviction"
 7    federal criminal detainees at the Otay Mesa Detention Center ("OMDC"). 4 On August 24,
 8    2020, Petitioners' counsel asked that their correctional healthcare expert be permitted to
 9    inspect OMDC so that they can "evaluate whether to move for a preliminary injunction or
10    other appropriate relief re: reforms to the detention practices at Otay Mesa in light of the
11    continued COVID-related crisis there .... " 5 Respondents declined Petitioners' request, in
12    part because there has not been a single case of COVID-19 amongst the general housing
13    units at OMDC since May 28, 2020. 6 Because they could not agree on an inspection,
14    Petitioners and Respondents filed a Joint Motion for Determination of Rule 34 Site
15    Inspection Discovery Dispute with the Magistrate Judge on September 10, 2020.7
16           On September 18, 2018, the Magistrate Judge issued the Discovery Order, granting
17    in part, and denying in part, Petitioners' inspection request. 8 Among other things, the
18    Discovery Order requires that: ( 1) the inspection take place no later than October 9, 2020
19    (within 21 days of the Discovery Order)9; (2) Petitioners and Respondents meet and confer
20    regarding a "protocol to make confidential interviews of inmates feasible without creating
21
22    1
        ECFNo. 95.
      2
23      ECF No. 94.
      3
24      ECF No. 1.
      4
        ECF No. 2 at p. 3:7-19.
      5
25      ECF No. 90-6 at p. 4.
      6
26      See declaration of Chief Deputy U.S. Marshal Keith Johnson, ECF No. Doc. 90-11 at
      14.
      7
27      ECF No. 89.
      8
28      ECF No. 94.
      9
        Id. at p. 23:17-19.
                                                   1                                 20-cv-00782
     Case 3:20-cv-00782-DMS-AHG Document 96 Filed 09/20/20 PageID.1866 Page 3 of 3




 1 health or safety concerns;" 10 and (3) the parties provide a brief status report to the Magistrate
 2    Judge no later than September 23, 2020, if they are unable to agree on a health and safety
 3    protocol for the inspection. 11
 4           Respondents will file an objection to the Discovery Order pursuant to Fed. R. Civ. P.
 5    72. 12 Under that Rule, Respondents have 14 days - until October 2, 2020 - to file their
 6    objection with this Court.
 7           Respondents respectfully move for a stay of the Discovery Order until after this Court
 8    has ruled on Respondents' forthcoming objection. Because Respondents' objection cannot
 9    be filed, considered, and ruled upon before the Discovery Order's deadlines arise (which
10    likely includes the October 9, 2020 inspection deadline), Respondents' right to object under
11    Rule 72 will be effectively negated if a stay is not granted. 13 A stay preserves the status quo
12    and avoids planning and preparation for an inspection that Respondents believe is
13    unwarranted given the surrounding facts and circumstances.
14           DATED: September 20, 2020
15
16                                                   ROBERT S. BREWER JR.
17                                                   United States Attorney

18
                                                     s/ Brett Norris
19                                                   BRETT NORRIS
                                                     Deputy Chief, Civil Division
20
21                                                       s/ Paul Starita
                                                     PAUL STARITA
22                                                   Assistant U.S. Attorney
23                                                   Attorneys for Respondents

24    10
         Id. at p. 24:25 - 27.
25    11
         Id. at p. 24:27 - 25:2.
      12
26       ECF No. 95
      13
         See Zargarian v. BMW of North America, LLC, No. CV 18-4857-RSWL (PLAx), 2019
27    WL 6111734 at* 1 (C.D. Cal. October 15, 2019) (granting defendant's stay request pending
28    the District Court's review of defendant's Rule 72 objection and noting that denial of a stay
      would deprive defendant of its right to seek District Judge review of the discovery order.)
                                                     2                                  20-cv-00782
